DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ventilation device” in claim 3, “each soldering sub-zone in the heating zone and the purification sub-zone in communication with the soldering sub-zone form a heating work unit including an internal circulation unit and an external circulation unit” in claim 7 (emphasis added), “flow guide device” in claim 9, and “a catalytic device” and “heating device” in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1 “and a valve device” should be “valve device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claim 7 recites “each soldering sub-zone in the heating zone and the purification sub-zone in communication with the soldering sub-zone form a heating work unit including an internal circulation unit and an external circulation unit”.  In figure 1, internal circulation unit (181) outlet (5) leads to soldering sub zone (Z1) and external circulation unit (182) outlet (5) leads to discharge pipeline (108).  Thus, it is unclear as to how each soldering and purification subzone can form both internal and external circulation units.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Mullins (US 2002/0178705 A1).
Regarding claim 1, Mullins discloses:
A reflow oven [soldering system(101); figure 1] capable of working in an inert gas mode and in an air mode, comprising: 
a soldering section [heating units (211-243); figures 2, 4, 7], the soldering section being configured to treat a circuit board to be soldered, and the soldering section being provided with N soldering sub-zones [heating units (211-243); figures 2, 4, 7]; 
a purification section [location area of filters (103, 104)], the purification section comprising M purification sub-zones [filtering units (103, 104)], wherein each of the M [see figure 7], and M is less than or equal to N; 
a controllable discharge pipeline [piece of pipe between supply (416) and valve (418); figure 4] and K discharge branch pipes [main pipe (208) and gas jet supply (416)], each of the K discharge branch pipes communicating one of the M purification sub-zones with the controllable discharge pipeline, wherein K is less than or equal to M; and 
and a valve device [valve (418)] configured to, at the inlet thereof, connect with the outlet of the controllable discharge pipeline to control open/close of the communication between the controllable discharge pipeline and the external environment [0050].
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the (combined) prior art reference(s) above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result; such as being able to work in inert gas or air modes.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 2, Mullins discloses:
wherein the reflow oven works in the air mode when the valve device is opened; and
the reflow oven works in the inert gas mode when the valve device is closed [as noted above the Mullins apparatus is capable of working in these modes since it is structurally identical].
Regarding claim 3, Mullins discloses:
[outlet pipe (417); figure 4].
Regarding claim 4, Mullins discloses:
further comprising: an inlet zone and an outlet zone, the inlet zone and the outlet zone being respectively provided at two ends of the soldering section (101) [area next to extraction zones (420, 421); figure 4]; 
a pair of inlet zone isolation ducts [jets (418, 422)], the pair of inlet zone isolation ducts being respectively in communication with an upper side and a lower side of the inlet zone [0051]; and
a pair of outlet zone isolation ducts [jets (419, 423)], the pair of outlet zone isolation ducts being respectively in communication with an upper side and a lower side of the outlet zone [0051].
Regarding claim 5, Mullins discloses:
wherein a first end of each of the pair of inlet zone isolation ducts is in communication with the upper side and the lower side of the inlet zone respectively [jets (418, 422); figure 4 and 7], 
a second end of one of the pair of inlet zone isolation ducts is in communication with the controllable discharge pipeline [jet 418 is in communication with the piece of pipe between supply (416) and valve (418) via all pipes and filter therebetween; figures 4 and 7], and 
a second end of the other of the pair of inlet zone isolation ducts is in communication with one of the N soldering sub-zones [jet (22) is in communication with heating units (211-243) via all pipes and filters therebetween; figure 7].
Regarding claim 6, Mullins discloses:
wherein the soldering section comprises a heating zone [zone corresponding to units (217-220); 0035] and a cooling zone [zone corresponding to units (221-223)], and each soldering sub-zone in the heating zone is in communication with a corresponding one of the purification sub-zones [see figure 7].
Regarding claim 9, Mullins discloses:
wherein each of the N soldering sub-zones comprises: a flow guide device [fan (302); figure 3] capable of guiding part of gas in the soldering sub-zone to flow toward the corresponding purification sub-zone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735